Per Curiam,
This action of assumpsit was brought to recover a balance alleged to be due by the defendants for plaintiff’s services as civil and mining engineer and for other services and work performed and done by him for defendants at their request, etc., and amounting to 11,599.13 as set forth in his statement of claim.
In substance, the defense was settlement and payment in full. Evidence tending to sustain their respective contentions was introduced by each of the parties. The defendants among other things gave in evidence a receipted bill, the last lumping item of which is, “ For mine work in 1891 and 1892, being in full for all work to January 1st, 1893.”
Without referring in detail to the several items of claim and defense, which would consume considerable time to no useful purpose, it is sufficient to say that the case involved questions of fact which were clearly for the exclusive consideration of the *319jury. Those questions were accordingly submitted to them by the learned trial judge in a fair, impartial and comprehensive charge, containing instructions which appear to be adequate and free from substantial error. Considered as a whole, we find no error in the charge of which the plaintiff has any just reason to complain. The instructions as to the effect that should be given to a receipt in full, such as that above quoted, are substantially accurate. There appears to be nothing in the record that would justify us in sustaining any of the specifications of error. They are all dismissed and the judgment is affirmed.